Citation Nr: 0611362	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for migraine headaches.



ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1948 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision in which 
the RO denied the veteran's claim for service connection for 
migraine headaches.  The veteran filed a notice of 
disagreement (NOD) in March 2004, and the RO issued a 
statement of the case (SOC) in June 2004.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is no competent and persuasive evidence of a 
medical nexus between service and the veteran's migraine 
headaches.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 &  Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for migraine headaches has been accomplished.

Through a June 2003 notice letter, the January 2004 rating 
decision, and a June 2004 SOC, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim, the evidence that had been considered in connection 
with the appeal, and the bases for the denial of the claim.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the June 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran of the evidence required to prove a claim for service 
connection for migraine headaches.  The RO explained the 
information and/or evidence required from him, including 
medical evidence showing a current diagnosis for migraine 
headaches as well as evidence that establishes a plausible 
relationship between the claimed condition and service.  The 
RO asked the veteran to report any additional evidence that 
he wanted VA to obtain for him.  A VA Form 21-4142 
Authorization and Consent to Release Information from each 
health care provider was enclosed.  The RO explained that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also included a VA Form 21-4138, Statement 
in Support of Claim requesting the name and location of any 
VA or military facility where the veteran received care and 
any other existing records that may support his claim.  The 
RO also requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim. 
However, the claims file reflects that the veteran has 
submitted and/or identified evidence in support of his claim. 
Given that fact, as well as the RO's instructions to him, the  
Board finds that the veteran has, effectively, been put on  
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the January 2004 rating action on appeal.  
However, the Board finds that, with respect to the matter 
herein decided, any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudications, in that the 
claim was fully developed and readjudicated after notice was 
provided.  As indicated above, in  the June 2003 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  Further, in the 
January 2004 rating decision and the June 2004 SOC, the RO 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to the claim  After the notice 
letter, rating decision, and SOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  However, the 
Board's decision herein denies the appellant's claim for 
service connection for migraine headaches; accordingly, there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
obtaining identified VA records and associating with the 
claims file a private medical record furnished by the 
veteran.   Significantly the veteran has not identified, and 
the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim herein decided that 
needs to be obtained.

The Board points out that the veteran's service medical 
records are not available and may have been destroyed in a 
fire at the National Personnel Records Center (NPRC).  The RO 
has made several attempts to locate these records, and has 
notified the veteran of the information needed to reconstruct 
medical data.  In this regard, an August 2003 NPRC response 
revealed that there were no service medical records (SMRs) or 
Surgeon General Records (SGOs) available.  In October 2003, 
NPRC reported that a search was made for service records from 
July to October 1950 and the medical records from June to 
September 1950 of the 1917th AACS Squadron, however, no 
entries were located.   The Board finds that the RO's efforts 
to obtain the veteran's service medical records are 
sufficient, and that no further action in this regard is 
warranted.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 


II.  Factual Background

As noted above, the veteran's service medical records are not 
available for review.  
The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was as a clerk typist.

The veteran contends that he was treated by several 
physicians after discharge from the Air Force.  However, he 
states that his primary physician since 1952, M. Goldman, 
M.D. of Norfolk, VA, is now deceased. 

A  March 1997 progress note from the VA edical Center (VAMC) 
in Hampton, Virginia, includes a notation that the veteran 
had experienced migraine headaches for 20 years for "unclear 
reasons" and that he was treated by a private physician.  
Subsequent Hampton VAMC records reflect further treatment for 
r the veteran's migraine headaches by Dr. Oppleman and VA 
physicians...

In an August 2003 letter, the veteran's current physician, L. 
B. Oppleman, M.D., stated that he had treated the veteran 
since March 1985.  Dr. Oppleman provided a one-page letter in 
lieu of a medical record.  Dr. Oppleman related that the 
veteran had chronic classic migraines since the age of 18 
with prodromal symptoms, and photophobia and that he has 
tried numerous medicines.  [The veteran's DD 214 reflects 
that he was 17 years and 9 months when he entered service.]

III. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131  (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2005).

In this case, the veteran claims service connection for 
migraine headaches that he asserts initially occurred during 
his second week of boot camp.  He relates that the migraines 
have been chronic throughout his life.  He also contends that 
he was hospitalized for migraines at Maxwell Air Force Base 
Hospital, Montgomery Alabama in approximately 1950.  As 
indicated above, there is no available record documenting 
such treatment.

Where, as here, the veteran's service medical records are 
lost and presumed destroyed, , the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See Comer 
v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the appellant's claim for service 
connection for migraine headaches has been undertaken with 
these heightened duties in mind.

The veteran is certainly competent to assert his own symptoms 
and experiences.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Even if, given the absence of the veteran's 
SMRs, and in light of the above-referenced legal authority, 
the Board were to accept, as credible, the veteran's 
assertions that he received treatment for headaches in 
service, the facts remain that  the record reflects no 
medical evidence of any headache disability until many years 
after the veteran's discharge from service, and that there is 
absolutely no competent evidence that medically relates any 
such disability to any headaches during service.    

The earliest documented treatment for headaches is in 1997; 
however, Dr. Oppleman's letter indicated that he began 
treating the veteran for headaches in March 1985.  Even if 
the Board were to accept what appears to be Dr. Oppelman's 
recollection of when he began treating the veteran as the 
earliest evidence of treatment, this still would have been 
more than 30 years after the veteran's discharge from 
service.  [Parenthetically, the Board notes that the length 
of time between the diagnosis of a disability and service is 
a factor that weighs against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).]. While  
Dr. Oppleman reiterated the veteran's report of chronic 
classic migraines since the age of 18 and continuous 
treatment for the veteran from 1989 to the present, there is 
no specific opinion linking current headaches to the 
veteran's military service.

A March 1997 VA progress note includes a notation that the 
veteran had experienced migraine headaches for 20 years for 
"unclear reasons" and that he was treated by a private 
physician. Subsequent post-service VA medical records show 
continuing evaluation and treatment of the veteran for 
migraine headaches; however, no physician has specifically 
linked any such migraine headaches to the veteran's military 
service.

The Board emphasizes out that notations as to the history of 
the veteran's disability in Dr. Oppleman's report and the 
March 1997 treatment record do not constitute competent 
evidence of a required nexus between a current disability; 
rather, these records appear to reflect no more than 
reiterations of the veteran's own reported history.  A 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional. LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Moreover, to whatever extent the author of either record may 
have intended to provide a medical opinion as to etiology of 
the veteran's current headache disorder, neither would 
constitute persuasive evidence to support the claim.  Each 
record references a history of headaches dating back to 
service; however, as noted above, there simply is no 
objective evidence of any continuity of symptomatology or 
treatment for headaches in the more than 30-year period 
between the veteran's discharge and the first notation as to 
medical treatment for the headaches.As a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (or, as here, unestablished) 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In short, the claims file includes no competent and 
persuasive evidence to support the claim for service 
connection, and the veteran has not presented, identified, or 
alluded to the existence of such existing evidence.

In addition to the medical evidence, the Board has considered 
the appellant's assertions as reflected in various documents 
and statements submitted in support of the appeal.   As noted 
above, however, the claim for service connection turns on a 
medical matter; as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to render a persuasive opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App.  183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  While the Board sympathizes with the 
veteran's indication that records from an earlier-treating 
physician are not available because that physician is now 
deceased, the fact remains that evidence, not assertions, is 
needed to support a claim for service connection. 

For all the foregoing reasons, the claim for service 
connection for migraine headaches must be denied.  s The 
Board also has considered the benefit-of-the-doubt doctrine; 
however, in the absence of any competent and persuasive 
evidence to support the claim that doctrine is not for 
application, and the claim must be denied  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for migraine headaches is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


